Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Claims 1-13 are pending in this application.
Claims 1, 4, 9, 11 and 12 have been amended [6/17/2022].

Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive. On page 10, last paragraph of Applicant’s Arguments, Applicant argues reference Hanayama “clearly fails” to disclose or suggest “the processor is configured to: act as a storage that stores, in the memory, the setting information received from the external apparatus when the power switch is in the off state and the first electric power is not supplied from the external power supply but the second electric power is supplied from the external apparatus via the connector, and act as a device that performs the printing when the power switch is in the on state and the first electric power is supplied from the external power supply”.
Examiner agrees, since Hanayama was not used to teach that limitation, instead Azuma was used to reject. Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Lastly, Azuma does teach including new limitation “the processor is configured to: act as a storage that stores, in the memory, the setting information received from the external apparatus when the power switch is in the off state and the first electric power is not supplied from the external power supply but the second electric power is supplied from the external apparatus via the connector, and act as a device that performs the printing when the power switch is in the on state and the first electric power is supplied from the external power supply, the printing apparatus is prohibited from acting as the storage when the power switch is in the off state and the processor receives the first signal output from the detector”, because Azuma teaches “the processor is configured to: act as a storage that stores, in the memory, the setting information received from the external apparatus when the power switch is in the off state and the first electric power is not supplied from the external power supply but the second electric power is supplied from the external apparatus via the connector [Azuma: par 0019, 0036, 0082-0083 – signal/power reception section receives print data containing attribute data and power from the hub, where the received print data is stored in HDD while receiving power from hub and not main power supply], and act as a device that performs the printing when the power switch is in the on state and the first electric power is supplied from the external power supply [Azuma: par 0033, 0083 – main power supply supplies the converted power to the respective component sections of the image formation section], the printing apparatus is prohibited from acting as the storage when the power switch is in the off state and the processor receives the first signal output from the detector [Azuma: par 0042-0043 – when the power switch is set to the connection state (i.e. on) power is supplied from the main power supply to the image forming section for image processing (i.e. multifunction device is prohibited from acting as a storage since the control section transmits to the image forming section, the image data input for image processing for image processing (acting as device and not storage)]”. Therefore, when the power switch 71 is in the non-connection state (i.e. off), the printing apparatus acts as a storage since power is being supplied from the hub and not the main power supply in which print data containing attribute data is received and stored with the HDD receiving power from the hub.

Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive. On page 11, second full paragraph of Applicant’s Argument, Applicant argues none of the Azuma, Lin, Hanayama, Hayashi, Shimizu disclose or suggests the unique arrangement of “a detector configured to detect the first electric power supplied from the external power supply and output a first signal generated based on the first electric power to the processor”.
Examiner respectfully disagrees, because Azuma teaches controlling and determining when the power switch is set to a connection state (i.e. on) that power is supplied from the main power supply to the image forming section, where control section transmits to the image forming section for image processing [Azuma: par 0042-0043]. Therefore, Azuma does teach “a detector configured to detect the first electric power supplied from the external power supply and output a first signal generated based on the first electric power to the processor”.

Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument with respect to “mass storage class code and “device class code” based on newly applied reference Ochiai et al. (US-2014/0211259).

Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive. On page 12, last paragraph of Applicant’s Arguments, Applicant argues reference Hayashi is “absolutely silent” with regards to “the processor acts as the storage when the first electric power is not supplied from the external power supply but the second electric power is supplied from the second printing apparatus via the connector and then causes the memory, when second setting information set in the second printing apparatus is received from the second printing apparatus, to store the received second setting information” as recited in dependent claim 3. 
Examiner agrees, since Hayashi was not used to teach those limitations. Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Lastly, Azuma teaches signal/power reception section receives power from the hub, where a setting (i.e. attribute data) is included in the print data that is received from the hub and is stored in HDD while receiving power from hub and not main power supply [Azuma: par 0019, 0036-0037, 0070, 0082-0083]. Therefore, Azuma in the proposed combination of Hayashi does teach “the processor acts as the storage when the first electric power is not supplied from the external power supply but the second electric power is supplied from the second printing apparatus via the connector and then causes the memory, when second setting information set in the second printing apparatus is received from the second printing apparatus, to store the received second setting information”, where the second printing apparatus is taught by Hayashi with external device is a printer that supplies power and data communication to printer [Hayashi: par 0043-0044, 0046-0047]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (US-2008/0198402) in view of Lin (US-2016/0004492) and further in view of Hanayama (US-2017/0364022) and Ochiai et al. (US-2014/0211259).
As to Claim 1, Azuma teaches ‘A printing apparatus that is communicable with an external apparatus and performs printing by receiving first electric power supplied from an external power supply [par 0033 – multifunction devices receives power using main power supply (i.e. first electric power) from commercial power supply to perform image formation], the printing apparatus comprising: a power switch configured to switch between an on state and an off state [par 0033 – power switch that selectively sets either a connection state or a shutoff state between the commercial power supply and the main power supply under the control section]a memory configured to store setting information of the printing apparatus [Fig 3 (102), par 0019, 0035 – HDD stores print data that contains attribute data (i.e. setting information)]; a connector being connectable to a cable and configured to receive second electric power supplied from the external apparatus via the cable [par 0036 – signal/power reception section (i.e. second electric power)  is configured to conform to the specific standard, IEEE802.3af, that receives power from hub]; and a processor [Fig 3 (10), par 0032 – control section], a detector configured to detect the first electric power supplied from the external power supply and output a first signal generated based on the first electric power to the processor [par 0042-0043 – when the power switch is set to the connection state (i.e. on) power is supplied from the main power supply to the image forming section for image processing (i.e. multifunction device is prohibited from acting as a storage since the control section transmits to the image forming section, the image data input for image processing for image processing (acting as device and not storage)] wherein the processor is configured to: act as a storage that stores, in the memory, the setting information received from the external apparatus when the power switch is in the off state and the first electric power is not supplied from the external power supply but the second electric power is supplied from the external apparatus via the connector [par 0019, 0036, 0082-0083 – signal/power reception section receives print data containing attribute data and power from the hub, where the received print data is stored in HDD while receiving power from hub and not main power supply when power switch is set to non-connection state], and act as a device that performs the printing when the power switch is in the on state and the first electric power is supplied from the external power supply [par 0033, 0042-0043, 0083 – main power supply supplies the converted power to the respective component sections of the image formation section when power switch is set to connection state], the printing apparatus is prohibited from acting as the storage when the power switch is in the off state and the processor receives the first signal output from the detector [par 0042-0043 – when the power switch is set to the connection state (i.e. on) power is supplied from the main power supply to the image forming section for image processing (i.e. multifunction device is prohibited from acting as a storage since the control section transmits to the image forming section, the image data input for image processing for image processing (acting as device and not storage)]’.
Azuma does not disclose expressly ‘a processor configured to perform a process based on the setting information stored in the memory and configured to overwrite the setting information stored in the memory with setting information of the printing apparatus received from the external apparatus, and wherein, in response to acting as the storage or the device, the processor is configured to transmit, to the external apparatus, at least one of storage information representing that the printing apparatus acts as the storage, and device information representing that the printing apparatus acts as the device, and the storage information contains a mass storage class code and the device information contains a device class code’.
Lin teaches ‘a processor configured to perform a process based on the setting information stored in the memory and configured to overwrite the setting information stored in the memory with setting information of the printing apparatus received from the external apparatus [Fig 6 (505), 23C, par 0037, 0040, 0047, 0052, 0107-0109 – CPU realizes the functions of auxiliary storage device, that overwrites a new setting value included in the attribute information of a print job received from the information processing apparatus in a user identification information storage table when a print job with attribute information includes the same user with a different department identification information]’.
Azuma and Lin are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include overwriting attribute information received from an information processing apparatus, as taught by Lin. The motivation for doing so would have been to providing a flexible and user-friendly way when managing setting and user information of print data, even if a user belongs to a plurality of departments. Therefore, it would have been obvious to combine Lin with Azuma to obtain the invention.
Azuma in view of Lin does not disclose expressly ‘wherein, in response to acting as the storage or the device, the processor is configured to transmit, to the external apparatus, at least one of storage information representing that the printing apparatus acts as the storage, and device information representing that the printing apparatus acts as the device, and the storage information contains a mass storage class code and the device information contains a device class code’.
Hanayama teaches ‘wherein, in response to acting as the storage or the device, the processor is configured to transmit, to the external apparatus, at least one of storage information representing that the printing apparatus acts as the storage, and device information representing that the printing apparatus acts as the device [par 0023-0024, 0030, 0044 – receiving power supplied from USB-connected host device to the voltage converter of MFP when MFP transmits a response signal to the host device in response to a response request signal transmitted from the host device for establishing communication (i.e. acting as a storage) since power is supplied to the controller and not the image processor]’.
Azuma in view of Lin are analogous art with Hanayama because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include transmitting a response signal to the connected host device, as taught by Hanayama. The motivation for doing so would have allowed the MFP to perform plug-and-play response to establish connection with external host device providing power. Therefore, it would have been obvious to combine Hanayama with Azuma in view of Lin to obtain the invention as specified in claim 1.  
Azuma in view of Lin and Hanayama does not disclose expressly ‘the storage information contains a mass storage class code and the device information contains a device class code’.
Ochiai teaches ‘the storage information contains a mass storage class code and the device information contains a device class code [par 0242-0252 – storing a USB mass storage class code as device class code of standard device description or the interface class code of the standard interface descriptor]’.
Azuma in view of Lin and Hanayama are analogous art with Ochiai because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include mass storage class code and device class code, as taught by Ochiai. The motivation for doing so would have allowed the image reading device/image forming device to obtain a relatively large image with installing a device driver. Therefore, it would have been obvious to combine Ochiai with Azuma in view of Lin and Hanayama to obtain the invention as specified in claim 1.

Further, in regards to claim 9 the printing apparatus of claim 1 performs the method of claim 9.

As to Claim 2, Azuma teaches ‘wherein the processor acts as the storage when the first electric power is not supplied from the external power supply but the second electric power is supplied from the external apparatus via the connector and then causes the memory, when the setting information is received from the external apparatus, to store the setting information received from the external apparatus [par 0019, 0036-0037, 0070, 0082-0083 – signal/power reception section receives power from the hub, where attribute data is included in the print data that is received from the hub and is stored in HDD while receiving power from hub and not main power supply]’.  

As to Claim 5, Azuma teaches ‘wherein the memory stores the setting information received from the external apparatus in a form of one or more files, and information is read from and written on the memory on a file basis [par 0019, 0036-0037, 0070, 0082-0085 – signal/power reception section receives power from the hub, where a setting (i.e. attribute data) is included in the print data (i.e. file) that is received from the hub and is stored in HDD where the print data is read for image formation]’. 

As to Claim 7, Azuma teaches ‘further comprising: a main body; a power supply connector to which a power supply cable via which the first electric power is supplied from the external power supply is connected [Fig 3 (70, 71), par 0033 – AC power is connected to main power supply and commercial power supply for receiving power from commercial power supply]; and a detector disposed on the main body and detecting whether or not the first electric power is supplied to the power supply connector, wherein the processor does not to act as the storage when the detector detects that the first electric power is supplied to the power supply connector [Fig 8 (S102-S106), par 0083-0085 – if it is determined that power is supplied from the main power supply, image formation section receives the power via main power supply and executes image formation]’.  

As to Claim 10, Azuma teaches ‘wherein the setting information includes at least one of. printing setting information relating to printing setting used by the printing apparatus when the printing apparatus performs the printing; communication setting information relating to communication between the printing apparatus and another apparatus over a network; and firmware information relating to firmware installed in the printing apparatus [par 0019, 0035-0036, 0082-0083 – signal/power reception section receives print data containing attribute data (i.e. printing setting information) and power from the hub, where the received print data is stored in HDD while receiving power from hub and not main power supply]’.

As to Claim 11, Hanayama teaches ‘wherein, when the first electric power is not supplied from the external power supply but the second electric power is supplied from the external apparatus via the connector, the processor is configured to transmit, to the external apparatus, the storage information [par 0023-0024, 0030, 0044, 0054 – receiving power supplied from USB-connected host device to the voltage converter of MFP when MFP transmits a response signal to the host device in response to a response request signal transmitted from the host device for establishing communication (i.e. acting as a storage) since power is supplied to the controller and not the image processor]’.
Azuma in view of Lin are analogous art with Hanayama because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include transmitting a response signal to the connected host device, as taught by Hanayama. The motivation for doing so would have allowed the MFP to perform plug-and-play response to establish connection with external host device providing power. Therefore, it would have been obvious to combine Hanayama with Azuma in view of Lin to obtain the invention as specified in claim 11.

As to Claim 12, Hanayama teaches ‘wherein, when the first electric power is supplied from the external power supply, the processor is configured to transmit, to the external apparatus, the device information [par 0068-0071 – when commercial electric power is supplied to MFP and the MFP is connected to host device, transmitting a response signal to the host device for stopping supply of power (i.e. MFP is acting as device)]’.  
Azuma in view of Lin are analogous art with Hanayama because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include transmitting a response signal to the connected host device, as taught by Hanayama. The motivation for doing so would have allowed the MFP to perform plug-and-play response to establish connection with external host device providing power. Therefore, it would have been obvious to combine Hanayama with Azuma in view of Lin to obtain the invention as specified in claim 12.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (US-2008/0198402) in view of Lin (US-2016/0004492), Hanayama (US-2017/0364022), Ochiai et al. (US-2014/0211259) and further in view of Hayashi et al. (US-2021/0135477).
As to Claim 3, Azuma teaches ‘has at least a function of the processor and acts as either the storage that stores information in the memory or the device that performs the printing [par 0033, 0036 – control section performs image formation using commercial power supply and performs HDD storage using power supplied from hub], and the processor acts as the storage when the first electric power is not supplied from the external power supply but the second electric power is supplied from the external apparatus via the connector and then causes the memory, when second setting information set in the external apparatus is received from the external apparatus, to store the received second setting information as the setting information [par 0019, 0036-0037, 0070, 0082-0083 – signal/power reception section receives power from the hub, where a setting (i.e. attribute data) is included in the print data that is received from the hub and is stored in HDD while receiving power from hub and not main power supply]’.
Azuma in view of Lin, Hanayama and Ochiai does not disclose expressly ‘wherein the external apparatus is a second printing apparatus’.
Hayashi teaches ‘wherein the external apparatus is a second printing apparatus [par 0043-0044, 0046-0047 – external device is a printer that supplies power and data communication to printer]’.
Azuma in view of Lin, Hanayama and Ochiai are analogous art with Hayashi because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include an external apparatus as a second printing apparatus, as taught by Hayashi. The motivation for doing so would have allowed the external device supplying data and power to a first printing apparatus when swapping electric power roles. Therefore, it would have been obvious to combine Hayashi with Azuma in view of Lin, Hanayama and Ochiai to obtain the invention as specified in claim 3.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (US-2008/0198402) in view of Lin (US-2016/0004492), Hanayama (US-2017/0364022), Ochiai et al. (US-2014/0211259) and further in view of Shimizu et al. (US-9,582,229).
As to Claim 6, Azuma in view of Lin, Hanayama and Ochiai teaches all of the claimed elements/features as recited in dependent claim 2 and independent claim 1. Azuma in view of Lin, Hanayama and Ochiai does not disclose expressly ‘wherein the setting information contains update information for updating firmware of the printing apparatus, and the control section acts as the device when the setting information containing the update information is stored in the storage section and the printing apparatus is activated by the first electric power from the external power supply and reads the update information from the storage section to update the firmware’.
Shimizu teaches ‘wherein the setting information contains update information for updating firmware of the printing apparatus, and the control section acts as the device when the setting information containing the update information is stored in the storage section and the printing apparatus is activated by the first electric power from the external power supply and reads the update information from the storage section to update the firmware [col 5, lines 17-29 – when the firmware file FW has been stored in the USB memory, the control processing reads out the firmware file FW, stores together with a “firmware update command” and issues a printing request, where when the system is restarted, the new firmware file FW causes the program for controlling the image forming apparatus to be rewritten (i.e. acting as device)]’.
Azuma in view of Lin, Hanayama and Ochiai are analogous art with Shimizu because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a firmware update command when the system is restarted, as taught by Shimizu. The motivation for doing so would have allowed time to be saved when an update is performed after restarting the printer and not while it’s received from an external memory. Therefore, it would have been obvious to combine Shimizu with Azuma in view of Lin, Hanayama and Ochiai to obtain the invention as specified in claim 6.

As to Claim 13, Shimizu teaches ‘wherein, when supply of the first electric power is started, the processor starts to overwrite the setting information stored in the memory based on setting information of the printing apparatus received when the printing apparatus acted as the storage [col 5, lines 17-29 – when the system is restarted, the new firmware file FW causes the program for controlling the image forming apparatus to be rewritten (i.e. acting as device)]’. 
Azuma in view of Lin, Hanayama and Ochiai are analogous art with Shimizu because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a firmware update command when the system is restarted, as taught by Shimizu. The motivation for doing so would have allowed time to be saved when an update is performed after restarting the printer and not while it’s received from an external memory. Therefore, it would have been obvious to combine Shimizu with Azuma in view of Lin, Hanayama and Ochiai to obtain the invention as specified in claim 13.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (US-2008/0198402) in view of Lin (US-2016/0004492), Hanayama (US-2017/0364022), Ochiai et al. (US-2014/0211259) and further in view of Anno et al. (US-2014/0240753).
As to Claim 8, Azuma in view of Lin, Hanayama and Ochiai teaches all of the claimed elements/features as recited in independent claim 1. Azuma in view of Lin, Hanayama and Ochiai does not disclose expressly ‘wherein the printing apparatus is packed in a storage box having an opening/closing section, and the connector is located in a position visible from a position outside the storage box when the printing apparatus is accommodated in the storage box and the opening/closing section is opened’.
Anno teaches ‘wherein the printing apparatus is packed in a storage box having an opening/closing section, and the connector is located in a position visible from a position outside the storage box when the printing apparatus is accommodated in the storage box and the opening/closing section is opened [par 0034 – traditional configuration processes might include direct connections to the printer for configuration by opening the printer box at the manufacturer, custom configuring the printer, repackaging the printer and shipping it to the customer site]’.
Azuma in view of Lin, Hanayama and Ochiai are analogous art with Anno because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include direct connections to printer when opening a printer box, as taught by Anno. The motivation for doing so would have allowed an ease to customizing configurations of a printer packaged in an open box. Therefore, it would have been obvious to combine Anno with Azuma in view of Lin, Hanayama and Ochiai to obtain the invention as specified in claim 8.

Allowable Subject Matter
Claim 4 is allowed.
Conclusion
The prior art of record
a. US Publication No.	2014/0211259

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677